DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,036,261 to Hauk et al.  
Hauk et al. discloses a thread protector, fig. 3,  comprising an external sleeve (10) to protect pin threads disposed on a pin end of a tubular member (13), a flange (14) disposed on a first end of the external sleeve to be engaged with the pin end of the tubular member, and a securing apparatus (17, 29) extending from the flange to frictionally engage an inner side of the tubular member to maintain the engagement of the thread protector with the tubular member, as recited in claims 1 and 11.  The protector further comprising a plate (31) that extends within the flange, as recited in claims 2 and 12, and the securing apparatus includes a central member (29), being central to the protector, that extends from the plate, as recited in claims 3 and 13.  
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2,977,993 to Scherer.
Scherer discloses a thread protector, figs. 1 and 2, comprising an external sleeve (23) to protect pin threads disposed on a pin end (11) of a tubular member (10), a flange (22a) disposed on a first end of the external sleeve to be engaged with the pin end of the tubular member, and a securing apparatus (22) extending from the flange to frictionally engage an inner side of the tubular member to maintain the engagement of the thread protector with the tubular member, as recited in claims 1 and 13.  Col. 2, lines 30-31 disclose that the flexibility of the skirt portions, together with the corrugations (24), ensure a good grip of the pipe end.  

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing end protectors for tubular members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


September 9, 2022
P. F. Brinson